F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         MAY 27 1997
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

In re: DWIGHT WILLIAM ZWICK,

               Debtor,

----------------------------------------------

FLEET RESOURCES, INC.,                                   No. 96-1366
                                                      (Dist. of Colorado)
               Plaintiff-Appellee,                   (D.C. No. 94-D-2192

v.

DWIGHT WILLIAM ZWICK,

               Defendant-Appellant.


                              ORDER AND JUDGMENT *


Before BRORBY, BRISCOE, and MURPHY, Circuit Judges.


      Dwight Zwick appeals a district court order holding that his state court

judgment for fraudulent concealment is nondischargeable pursuant to 11 U.S.C. §

523(a)(2)(A) and (B). On appeal, Zwick argues that to prevail in a

nondischargeability action under section 523(a)(2), a creditor must prove it was


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
damaged as a proximate result of a debtor’s materially false statement. Zwick

further argues that because the state court judgment at issue here does not satisfy

the requirement of proximate causation, the district court erred in ruling that the

judgment was exempt from discharge under section 523(a)(2). The court

exercises jurisdiction over this appeal pursuant to 28 U.S.C. § 158(d) and

affirms.

      This court has reviewed the parties’ briefs and contentions, the district

court order, and the entire record on appeal. Finding Zwick’s appeal without

merit, we affirm for substantially the reasons set out in the district court’s order

dated July 15, 1996. In so doing, this court makes the following observation:

contrary to Zwick’s assertions on appeal, in the Tenth Circuit a creditor need not

prove that it was damaged as a proximate result of the debtor’s misrepresentations

in order to prevail on a nondischargeability action under section 523(a)(2). See

John Deere Co. v. Gerlach (In re Gerlach), 897 F.2d 1048, 1051 & n.2 (10th Cir.

1990); see also Norris v. First Nat’l Bank (In re Norris), 70 F.3d 27, 29 & n.6

(5th Cir. 1995) (joining the First and Tenth Circuits in refusing to “graft[]onto

section 523(a)(2) a proximate causation” element); Shawmut Bank, N.A. v.

Goodrich (In re Goodrich), 999 F.2d 22, 26 (1st Cir. 1993) (citing with approval

to this court’s decision in Gerlach for proposition that section 523(a)(2) does not

contain a damages element).


                                          -2-
     The judgment of the United States District Court for the District of

Colorado is hereby AFFIRMED.

                                     ENTERED FOR THE COURT,



                                     Michael R. Murphy
                                     Circuit Judge




                                       -3-